Citation Nr: 0815252	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  03-29 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Survivors' and Dependents' 
Educational Assistance (DEA) under Chapter 35, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.  He died in November 2002.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In June 2005, the Board remanded the case for additional 
development; it is again before the Board for further 
appellate review.

In April 2008, a motion to advance this appeal on the docket, 
due to the appellant's age, was granted.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900 (c) (2007).


FINDINGS OF FACT

1.  The veteran died in November 2002.  The immediate cause 
of death was listed as pneumonia and chronic obstructive 
pulmonary disease (COPD) was listed as an underlying cause.

2.  At the time of his death, the veteran was service-
connected for post-traumatic stress disorder (PTSD), rated 50 
percent disabling since May 2000.

3.  The veteran's service-connected PTSD did not contribute 
to or cause his fatal pneumonia or COPD and did not play a 
material causal role in his use of tobacco products after 
service.  

4.  At the time of his death, the veteran did not have a 
service-connected total disability which was permanent in 
nature.


CONCLUSIONS OF LAW

1.  A service-connected disability neither caused nor 
contributed substantially or materially to the cause of the 
veteran's death. .  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.300, 
3.303, 3.312 (2007).   

2.  The requirements for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807, 
21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VA notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VA's duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a July 2006 
letter sent to the appellant that fully addressed all four 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
the RO after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of an August 2007 supplemental statement of the case 
issued after the notice was provided.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

The Board observes that, in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), the Court determined that, when adjudicating a 
claim for service connection for the cause of a veteran's 
death, VA must perform a different analysis depending upon 
whether a veteran was service-connected for a disability 
during his or her lifetime.  The Court concluded that, in 
general, section 5103(a) notice for a claim for service 
connection for the cause of a veteran's death must include: 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation (DIC) 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service-connected.

The appellant was not provided with this notice; however, the 
Board notes that the appellant has actual knowledge of the 
disability for which the veteran was granted service 
connection and those for which he was not service-connected.  
The appellant contends that the veteran's PTSD caused his 
COPD and led to his death, or in the alternative, that the 
veteran's PTSD caused him to smoke, which led to his COPD and 
his death.  She has based her claim on the veteran's service-
connected PTSD, and has not at any time asserted that the 
veteran was service-connected for COPD or any other disorder.  
The Board observes that the nature of the appellant's claim 
reflects her actual knowledge of the disabilities for which 
the veteran was granted service connection and those for 
which he was not service-connected for by the VA. 

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and VA medical opinions, non-VA medical records and 
lay statements have been associated with the record.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Service Connection - Cause of Death

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.310, 3.312 (2007); Ruiz v. Gober, 10 Vet. App. 352 
(1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability was a contributory cause of the death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The appellant contends that the veteran's COPD, which led to 
his death, was due to the veteran's service-connected PTSD, 
or alternatively was the result of smoking due to his PTSD.  
Since COPD is listed on the death certificate as a 
contributing cause of death, she feels that service 
connection should be established for the cause of the 
veteran's death, which would entitle her to DEA benefits.  
The veteran died in November 2002 of pneumonia due to, or as 
a consequence of, COPD.  No autopsy was performed.

In April 2001, VA issued an implementing regulation, 38 
C.F.R. § 3.300, reflecting the statutory provision noting 
that a disability or death will not be service-connected on 
the basis that it resulted from injury or disease 
attributable to a veteran's use of tobacco products during 
service.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. 
§ 3.300.  The regulation provides that "(a) For claims 
received by VA after June 9, 1998, a disability or death will 
not be considered service-connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service."  38 C.F.R. § 3.300.  

But, in a 2003 opinion, the VA's General Counsel held that 
neither 38 U.S.C. 
§ 1103(a) nor VA's implementing regulation at 38 C.F.R. § 
3.300 bars a finding of secondary service connection for a 
disability related to the veteran's use of tobacco products 
after the veteran's service, where that disability is 
proximately due to a service-connected disability that is not 
service-connected on the basis of being attributable to the 
veteran's use of tobacco products during service, here, the 
veteran's PTSD.  See VAOGCPREC 6-2003.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2007).

Furthermore, VA's General Counsel has held that the 
adjudicators must resolve: (1) whether the service-connected 
disability caused the veteran to use tobacco products after 
service; (2) if so, whether the use of tobacco products as a 
result of the service-connected disability was a substantial 
factor in causing a secondary disability; and (3) whether the 
secondary disability would not have occurred but for the use 
of tobacco products caused by the service-connected 
disability.  If these questions are answered in the 
affirmative, the secondary disability may be service-
connected.  VAOGCPREC 6-2003.  

After careful review, the Board finds that, in the present 
case, these questions are answered in the negative.  

A July 2000 VA pulmonary consult report shows that the 
veteran had chest complaints and symptoms.  The examiner 
noted that a review of the record showed that the veteran was 
being followed at different clinics at the VA for health 
problems including PTSD and a previous diagnosis of 
malignancy of the esophagus.  The veteran stated that he had 
worked in coal mines for 18 years and approximately 10 to 12 
years prior to the examination, had started to have episodes 
of dyspnea on exertion.  He was told he had black lung.  He 
also reported that used to smoke one pack of cigarettes a day 
for 30 years but had quit about 12 years prior to the 
examination.  The veteran was diagnosed with COPD, most 
likely pulmonary emphysema, pneumoconiosis of the lungs 
(Black lung disease), PTSD, possible obstructive sleep apnea, 
history of malignancy of the esophagus and status post 
resection of malignancy of the esophagus with partial 
gastrectomy in 1991.  VA medical records show ongoing 
treatment for the veteran's health problems, including COPD 
and PTSD, through September 2002.  

Private medical records show that the veteran was treated in 
July and August 2002 for COPD, ventricular dysrythmia, 
chronic respiratory insufficiency and hypothyroidism.  He 
reported a tobacco history of a pack a day for 45 years, but 
that he had quit in 1990.  In August 2002, the veteran 
reported increasing shortness of breath and a cough 
productive of white sputum.  The examiner noted that the 
veteran did not have a significant increase in symptoms but 
was experiencing progressive debilitation.  He wore oxygen 24 
hours a day and continued to pulmonary rehabilitation.  He 
was concerned about a tremor he experienced in the morning 
that limited his ability to take his medications.  The 
overall impression was that the veteran had very severe lung 
disease with extreme debilitation.  He had chronic 
respiratory insufficiency requiring oxygen supplementation 
and was experiencing progressive decline.

An August 2002 letter from the veteran's private physician 
shows that the veteran had very severe chronic lung disease 
with chronic respiratory insufficiency requiring oxygen 
supplementation.  Additionally he had a history of esophageal 
carcinoma.  The physician noted that he had extreme 
debilitation and when sitting was still short of breath.  He 
could not perform his daily activities without assistance.

In July 2007 VA respiratory and psychological examiners who 
had reviewed the veteran's entire claims file rendered 
medical opinions regarding the veteran's cause of death.  

The respiratory examiner stated that it was not at least as 
likely that the veteran's military service led to a pulmonary 
disorder (COPD) which caused, hastened or substantially or 
materially contributed to his death.  The respiratory 
examiner stated that there was no evidence of any system 
abnormality in the entry and discharge physicals found in the 
service medical records.  The respiratory examiner also noted 
that that there was no known medical literature that suggests 
PTSD as a cause or condition of COPD.  The veteran was 
exposed to infiltrates while working for 17.5 years as an 
underground welder in a coal mine that could have at least as 
likely as not contributed to the secondary disability of 
COPD.  The respiratory examiner also noted that the veteran 
had a 40 year history of tobacco abuse.  He also worked in a 
coal mine for about 18 years as an underground welder.  There 
is sufficient literary evidence to support a link between 
chronic tobacco abuse and exposure to respiratory infiltrates 
to chronic obstructive lung disease.  The veteran also had 
multiple hospital admissions for pneumonia and esophageal 
cancer.  The respiratory examiner concluded that it is more 
likely than not that the veteran's long history of tobacco 
abuse, and his work in the coal mines, contributed to his 
COPD.  

The psychological examiner opined that it was less likely 
that the veteran's service-connected PTSD caused, hastened, 
or substantially and materially contributed to his death or 
aggravated his existing COPD, which led to his demise.  The 
psychological examiner noted that there was no evidence to 
correlate a link between PTSD and COPD and that the veteran 
had a long history, between 35 to 45 years, per medical 
record review of veteran's reported history, of tobacco abuse 
and was occupationally exposed for approximately 17.5 years 
as an underground welder in coal mines.  The psychological 
examiner also opined that it was less likely that the 
veteran's service-connected PTSD caused him to use tobacco 
products after service and that there is no 
evidence/literature to link PTSD to tobacco use behavior or 
COPD.  The psychological examiner noted that there is 
substantial literature to correlate occupational dust 
exposure and chronic tobacco use to COPD.   

As noted above, the appellant asserts that the veteran's PTSD 
caused his COPD or that his PTSD caused him to smoke which 
led to his COPD.  While the veteran was treated for PTSD and 
COPD before his death, none of his examiners linked his PTSD 
to his COPD or to his smoking.   The VA respiratory examiner 
opined that it was not at least as likely that the veteran's 
military service led to COPD which caused, hastened or 
substantially or materially contributed to his death, and 
that there was no known medical literature that suggests PTSD 
as a cause or condition of COPD.  The psychological examiner 
stated that it was less likely that the veteran's service-
connected PTSD caused, hastened, or substantially and 
materially contributed to his death or aggravated his 
existing COPD, which led to his demise. The psychological 
examiner also opined that it was less likely that the 
veteran's service-connected PTSD caused him to use tobacco 
products after service and that there is no 
evidence/literature to link PTSD to tobacco use behavior or 
COPD.  Both examiners noted that the veteran was exposed to 
infiltrates while working for over 17 years as an underground 
welder in a coal mine and that the veteran had a 40 plus year 
history of tobacco abuse.  The respiratory examiner noted 
that there is sufficient literary evidence to support a link 
between chronic tobacco abuse and exposure to respiratory 
infiltrates to COPD and concluded that it is more likely than 
not that the veteran's long history of tobacco abuse, and his 
work in the coal mines, contributed to his COPD.  

In order to prevail in a claim for service connection for the 
cause of death, it must be shown that a service-connected 
disability aided or lent assistance to the production of 
death, or that there was a causal connection between the 
service-connected disability and the cause of the veteran's 
death.  As noted, the VA examiners opined that the veteran's 
fatal COPD and subsequent pneumonia were not related to his 
PTSD, and that his PTSD did not cause his smoking.  
Therefore, service connection for the cause of the veteran's 
death is not warranted.

Lay evidence is any evidence not requiring that the proponent 
have specialized education, training or experience, but is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
terms of the appellant's own statements, she is offering them 
to link the veteran's COPD and pneumonia and his smoking with 
his PTSD.  However as a layperson, with no apparent medical 
expertise or training, she is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, service-
connection for the veteran's death is denied as the evidence 
fails to establish that the veteran's condition was related 
to service.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Entitlement to DEA benefits

In pertinent part, Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 
C.F.R. §§ 3.807, 21.3021 (2007).

The record shows that at the time of the veteran's death in 
November 2002, he was service-connected for PTSD at a 50 
percent disability rating.  Moreover, the record shows that 
his service-connected disability was not, at any point during 
his lifetime, rated as 100 percent disabling.  Since service 
connection for the cause of the veteran's death is not 
warranted, and as the veteran, when he died, did not have a 
service-connected total disability that was permanent in 
nature, the criteria for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have not been met.






ORDER

Service connection for the cause of the veteran's death is 
denied.

Basic eligibility for DEA under Chapter 35, Title 38, United 
States Code is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


